Citation Nr: 1826837	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-37 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy (CIDP).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had honorable active military service from December 1968 to January 1970 to include service in the Republic of Vietnam from July 1969 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

As will be discussed in the Remand section of this decision, the Board recognizes that the Veteran filed a timely Notice of Disagreement in August 2017 as to the issue of entitlement to a TDIU that was denied in rating decisions issued in March 2015 and August 2016.  To date, no Statement of the Case has been issued and, given the RO's decision regarding the status of the August 2017 Notice of Disagreement, it is unlikely one will be without the Board's intervention.  Consequently, the Board finds it appropriate to remand the issue of entitlement to a TDIU rating. See 38 C.F.R. § 19.9(c).  

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's CIDP is not related to his active military service, especially exposure to herbicide agents he is presumed to have been exposed to during his service in the Republic of Vietnam. 



CONCLUSION OF LAW

CIDP was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his CIDP is related to his exposure to chemicals, such as Agent Orange, while serving near the DMZ in Vietnam.  The Veteran contends that, for years after service, he suffered from feelings of tiredness that he attributed to working and doing other activities although he admits that he stayed physically active and never required medical attention.  After many years after service (at least 25 years after service), he began experiencing problems with depression, anger and sexual impotence in addition to worsening tiredness.  Then about 2007, he became owner of a coffee supply business, but he lost over 50 percent of his customers in just 3 years because he was unable to keep up with the business due to lack of energy.  Finally, in 2011, he began to have trouble with his back and he went to the VA Clinic for treatment and they found he had a bulging disc and recommended surgery. He had surgery on his back in December 2011, but afterward, his legs continued to weaken and eventually he had to use a cane to stand, and then a walker.  One afternoon in February 2012, his legs completely gave out and he was unable to use them at all.  He was admitted to the hospital and, after a thorough workup, was eventually diagnosed with CIDP. He stayed in the hospital for five months, during which time he was only able to walk with a walker, was unable to write due to tremors in his hands and needed special equipment in his bathroom.  He continues to have numbness and weakness in his legs from the knees down to his feet and toes from his CIDP. 

As for arguments raised by the Veteran's representative, in its September 2016 Appellant's Brief, although concluding by request a grant of the benefits sought, the representative requested in her arguments that the Veteran's claim should be remanded because a March 2015 rating decision denied service connection for diabetes mellitus on the basis that it is steroid induced but a VA examination should be conducted to clarify if the Veteran may also have a history of high glucose levels prior to steroid use and a possibility of diabetes being caused by his presumptive exposure to Agent Orange, and the possibility that all his neurological disorders are due to that exposure.  The Board must deny the representative's request for remand because the Veteran's claim for service connection for diabetes mellitus is not before the Board at this time because he failed to disagree with the March 2015 rating decision that denied the claim.  Therefore, the Board has no jurisdiction over that issue.  Furthermore, diabetes mellitus is not a neurological disorder, but a disorder of the endocrine system.  Moreover, it has completely separate signs and symptoms than the Veteran's CIDP.  Thus, it cannot be combined with the issue before the Board under Clemons v. Shinseki, 23 Vet. App. 1 (2009), which permits the Board to broaden an issue to cover all alternative diagnoses where a veteran cannot be held to a "hypothesized diagnosis" when determining what his actual claim may be.  Diabetes mellitus is not an alternative diagnosis for CIDP, nor is it even a similar disease process.  The Board acknowledges that diabetes mellitus can result in peripheral neuropathy in the extremities, which might result in similar symptoms to the Veteran's current CIDP symptoms, but that is not what the representative is arguing.  After a review of the evidence of record, the Board finds the record is sufficient to render a decision at this time.  No further efforts are needed to meet VA's duty to assist.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

In addition, in certain circumstances, the Secretary has recognized specific diseases that are associated with exposure to certain herbicide agents, and therefore, service connection will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such herbicide agent during that service.  38 U.S.C. § 1116(f).

The Secretary of VA has set forth in 38 C.F.R. § 3.309(e) the specific diseases for which a positive association with exposure to herbicide agents has been found for purposes of establishing entitlement to presumptive service connection for VA compensation.  In contrast, the Secretary has determined that there is no positive association between exposure to herbicide agents and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  The most recent list of specific conditions not having a positive association was published by the Secretary was published in 2014.  See Notice, 79 Fed. Reg. 20,308 (April 11, 2014).

Furthermore, for presumptive service connection to be warranted, the herbicide-related disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board acknowledges that the Veteran served in the Republic of Vietnam from July 1969 to December 1969 and is, therefore, presumed to have been exposed to herbicide agents due to such service.  See38 C.F.R. § 3.307(a)(6)(iii).  The Secretary of VA has determined, however, that a presumption of service connection as based upon such exposure is not warranted for neurodegenerative diseases (including amyotrophic lateral sclerosis, but including Parkinson's disease).  See Determinations Concerning Illnesses Discussed In National Academy of Sciences Report:  Veterans and Agent Orange:  Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014).  The Veteran's CIDP is such a disease.  Although this does not preclude service connection on a direct basis, the evidence would clearly have to demonstrate that, in the Veteran's specific case, his CIDP was the result of his exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
  
Consequently, the Board finds that presumptive service connection based upon exposure to herbicide agents is not warranted because there is no presumptive disease upon which service connection may be awarded.  However, if there is evidence that there is a direct relationship between the Veteran's presumed exposure to herbicide agents and his current disability or that service connection is otherwise warranted, then service connection may still be established.  

Unfortunately, in the present case, there is no such evidence.  The Veteran has not presented any medical evidence to rebut the National Academy of Sciences' Report that there is no support for a finding of a relationship between herbicide exposure and neurodegenerative diseases.  The RO assisted the Veteran in developing his claim by obtaining a VA medical opinion from a VA Neurologist in September 2014 as to whether his CIDP is related to Agent Orange exposure.  The VA Neurologist opined that it is less likely than not that the Veteran's CIDP was incurred in or caused by service.  She reviewed the Veteran's March 2012 hospital summary that shows he underwent an L4-L5 laminectomy in December 2011 and he initially did well postoperatively but, by early February 2012, he began to have problems with worsening weakens and numbness in his legs and subsequently the upper extremities.  Testing revealed a diagnosis of CIDP. The VA Neurologist explained that neuropathy associated with Agent Orange is acute to subacute in onset (within hours to weeks of exposure) and typically resolves over time.  In the Veteran's case, the long latency between exposure and onset of symptoms make this unlikely to be Agent Orange related.  Furthermore, she stated that CIDP is an autoimmune relapsing/remitting ascending polyradiculoneuropathy, and there is no scientific evidence that Agent Orange causes any neurologic autoimmune disorders.

The VA Neurologist considered the Veteran's past medical history, his current contentions, and the medical findings of record as requested and, based on that, rendered an appropriate opinion consistent therewith, that is supported by a thorough explanation (rationale).  The Board finds, therefore, that the examiner's opinion is highly probative as to whether a nexus relationship exists between the Veteran's CIDP and his military service, especially exposure to herbicide agents therein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

In contrast, the Veteran has submitted no medical opinion other than his own lay statements relating his CIDP to his military service.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The disability at issue in this case is a complex medical condition that could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Consequently, the Veteran's statements lack probative value to establish the nexus element of his claim.

Furthermore, the VA treatment records of file do not assist the Veteran in supporting his position that his CIDP is related to his military service because they appear to relate the CIDP to his December 2011 back surgery.  Furthermore, the service treatment records are silent for any signs or symptoms of a neurological disorder such as CIDP, nor do they show a diagnosis of CIDP, and there is no medical evidence of CIDP until 2012 because the Veteran himself reports he sought no medical attention until such time.  

The Board acknowledges the Veteran's report of having tiredness for many years after service.  In making these statements, it appears the Veteran is contending that he had a continuity of symptoms under 38 C.F.R. § 3.303(b).  Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37.  "Other organic diseases of the nervous system" is an enumerated "chronic disease" listed under § 3.309 (a).  Therefore, § 3.303(b) applies in the present case.  Id. at 1338-39. 

However, merely because the Veteran suffered from tiredness for many years is not sufficient to establish that he had CIDP all those years.  Fatigue is just one of many symptoms of CIDP and fatigue is a symptom that has many other potential causes, including non-medical causes such as strenuous activity, among others.  It is clear from his medical records that his physicians have placed the onset of CIDP after the December 2011 back surgery when the Veteran began reporting increasing weakness and numbness in his lower extremities that then spread to his upper extremities.  He has not provided any medical opinion to support his contention that the fatigue he had all those years was an early symptom of CIDP.  Fatigue itself could be a symptom of many problems and the Veteran, as a lay person, lacks the qualifications (competence) to opine on the complex medical question of whether his fatigue or tiredness was caused by CIDP because such is beyond the comprehension of a lay person .  38 C.F.R. § 3.159(a)(1).  Thus, the Board does not find that the Veteran has established a continuity of symptomas of CIDP since service based upon his reports of having tiredness since service.

Furthermore, the Board finds that presumptive service connection for a chronic disease under 38 C.F.R. § 3.307(a)(3) is not warranted  because the evidence fails to demonstrate that the Veteran's CIDP manifested to a compensable degree within one year after the Veteran's discharge from active duty in January 1970.  The Veteran's medical records clearly demonstrate that his physicians have placed the onset of his CIDP as being after his back surgery in December 2011.  Furthermore, even though the Veteran reports feelings of tiredness after service that he relates to his CIDP, his reports are not specific enough to place the onset of this within the first year after his discharge from active duty nor would his reports be sufficient enough to warrant a compensable rating.  Consequently, based upon the available evidence, presumptive service connection for a chronic disease under § 3.307(a)(3) is not warranted.  

In conclusion, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for CIDP is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for CIDP is denied.


REMAND

In statements received in September and November 2017, the Veteran reported that he was unable to work because of his CIDP.  In a March 2015 rating decision, the RO denied entitlement to a TDIU because the Veteran failed to complete and return the TDIU application, VA Form 21-8940, which is a prerequisite to adjudication of a claim for a TDIU.  In August 2015, via his representative, the Veteran submitted his VA Form 21-8940 and requested that his claim be reconsidered.  In August 2016, the RO issued a rating decision indicating the Veteran's claim for a TDIU, which was received on August 31, 2015, was "reopened" and denied.  By letter dated August 26, 2016, the Veteran was notified of the RO's rating decision in which it denied entitlement to a TDIU (among other issues decided).  

On August 7, 2017, the Veteran submitted a Notice of Disagreement on VA Form 21-0958 (July 2015) on which he expressed disagreement with the RO's decision to denying entitlement to a TDIU.  On this form, the Veteran did not indicate the date of the decision, instead stating that "No official letter has been sent *see attached."  He attached a letter sent to him by his representative dated in August 2016 that advised him it had reviewed a proposed rating decision by the RO which would, among other things, deny his claim for a TDIU.  On October 3, 2017, the RO sent the Veteran a letter advising him that it had received his correspondence indicating he would like to file a Notice of Disagreement, but that it could not process his appeal until it is resubmitted on the proper current version of the form.  In order to begin processing his appeal, he was advised to complete and return the enclosed VA Form 21-0958 within one year of the date of the decision notice that was sent him on the decision he intends to appeal.  

On October 18, 2017, the Veteran submitted a new  Notice of Disagreement on VA Form 21-0958 (Sep. 2015) disagreeing with the denial of entitlement to a TDIU.  As a date of decision, he indicated August 24, 2016, the date of the letter from his representative, again stating that no official letter was sent and then they had to use the current form.  By letter sent to the Veteran dated October 27, 2017, the RO advised the Veteran that it was not accepting his letter as a  Notice of Disagreement for entitlement to a TDIU because the time limit to file a Notice of Disagreement had passed and, therefore, his Notice of Disagreement was untimely.  

The Board finds the RO had inappropriately rejected the Veteran's Notice of Disagreement as untimely.  38 C.F.R. § 19.24(b) provides that, when a claimant files an incomplete appeal form and VA requests clarification, the claimant must fill out a completed version of the correct form in order to initiate an appeal.  The timeframe to complete the correct form is the later of 60 days from the date of the request or 1 year from the date of mailing of the notice of the decision being appealed.  38 C.F.R. § 19.24(b)(3).  

In the present case, the Veteran filed his original Notice of Disagreement on an old form in August 2017.  That submission was received within one year of the date of the notice letter sent to the Veteran advising him of the rating decision in which the RO last denied entitlement to a TDIU (i.e., the August 2016 rating decision).  However, the RO determined it could not accept the Notice of Disagreement because it was on an old form and, therefore, contacted the Veteran asking him to correct this error.  Hence, the Board finds that the Veteran's initial Notice of Disagreement was an "incomplete appeal form" and the RO's initial October 2017 letter was an attempt to obtain a complete and correct appeal form.  The Board notes that this letter was sent after the one-year appeal period had expired for the Veteran to appeal the August 2016 rating decision.  Nevertheless, according to § 19.24(b)(3), the Veteran had 60 days to respond to the request for correction, which he did by filing a new Notice of Disagreement on the current VA Form 21-0958 (Sep. 2015) only 15 days after the date of VA's letter to him.  Consequently, pursuant to 38 C.F.R. § 19.24(b)(5), the RO should have treated the new VA Form 21-0958 completed and submitted by the Veteran in October 2017 in response to its letter as a timely Notice of Disagreement and re-examined his claim or prepared a Statement of the Case, which was warranted.

Hence, the Board finds that the Veteran has submitted a timely Notice of Disagreement as to the issue of entitlement to a TDIU.  However, a Statement of the Case has not been issued to date.  Consequently, the Board remands this claim for the RO to issue a Statement of the Case.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issue of entitlement to a TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

[CONTINUED ON THE NEXT PAGE]




The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


